Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Natalie Salem on April 28, 2021.
The amended claims are listed below.
Claim 1: Change the recitation “sufficient so as to result in treatment of the Ebola virus infection” (last 2 lines) to “sufficient to measurably inhibit replication or decrease the load of the Ebola virus”.
Claim 22: Change the recitation “that is effective in treatment of the Ebola vims infection when administered” (line 5) to “wherein the synergistic amount is effective to measurably inhibit replication or decrease the load of the Ebola virus when administered”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/24/2021 has been entered. Claims 21 and 22 are newly added. Claims 1-22 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/969,526 filed on 05/02/2018, now PAT 10543222, which is a DIV of 14/921,661 filed on 10/23/2015, now PAT 9974800, which claims benefit of US Provisional Application Nos. 62/068,465 filed on 10/24/2014, 62/068,469 filed on 10/24/2014, 62/068,477 filed on 10/24/2014, 62/068,487 filed on 10/24/2014, 62/068,492 filed on 10/24/2014, and 62/188,030 filed on 07/02/2015.
119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/068,465, 62/068,469, 62/068,477, 62/068,487, or 62/068,492, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-22 recite “combination of clarithromycin and [3-(4-chlorophenyl)-adamantane-1-carboxylic acid (pyridin-4-ylmethyl)amide]”, which is not disclosed or supported by the prior-filed Application No. 62/068,465, 62/068,469, 62/068,477, 62/068,487, or 62/068,492. Thus, the priority date of claims 1-22 is 07/02/2015.

Withdrawn Claim Objections/Rejections
The objection of claims 2-5, 9, 13, and 18 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 12/08/2020, is withdrawn in view of amended claims 2-5, 9, 13, and 18.
The rejection of claims 11, 15, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Non-Final Rejection mailed on 12/08/2020, is withdrawn in view of amended claims 11, 15, and 20.
withdrawn in view of amended claim 1. Claims 2-15 depend from claim 1.
The rejection of claims 16-20 under 35 U.S.C. 103 as being unpatentable over Hahm et al. in view of Kouznetsova et al., as applied to claims 1-15, and further in view of Veljkovic et al., as set forth on pages 8-10 of the Non-Final Rejection mailed on 12/08/2020, is withdrawn in view of amended claim 1. Claims 16-20 depend from claim 1.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 7 of U.S. Patent No. 9,844,540, as set forth on pages 11 to 12 of the Non-Final Rejection mailed on 12/08/2020, is withdrawn in view of eTerminal Disclaimer filed and approved on 04/28/2021.
The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,543,222, as set forth on page 13 of the Non-Final Rejection mailed on 12/08/2020, is withdrawn in view of eTerminal Disclaimer filed and approved on 04/28/2021.

Allowable Subject Matter
The amended claims 1 and 22 are allowed. Claims 2-21, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to an active ingredient combination comprising: an effective amount of clarithromycin and an effective amount of [3-(4-chlorophenyl)-adamantane-1-carboxylic acid (pyridin-4-ylmethyl)amide] (synonymous to ABC294640) or a pharmaceutically acceptable salt thereof, wherein the effective  Hahm et al. (WO 2012/166859, published on December 6, 2012) disclosed a method of modulating the infection, replication, assembly, or release of a negative-strand RNA virus in a eukaryotic cell, comprising administering one or more agents which modulate the level or activity of a protein involved in the synthesis or degradation of sphingosine-1-phosphate in said cell. A method comprising administering to a subject having a negative-strand RNA virus infection a therapeutically-effective amount of one or more agents which modulate the level or activity of a polypeptide involved in the synthesis or degradation of sphingosine-1-phosphate in said subject. Different negative-strand RNA viruses may be used, including those in a family selected from the group consisting of Orthomyxoviridae, exemplified by influenza virus. Viruses having similar genetic characteristics, belonging to these or other virus families are also included, e.g., Parainfluenza virus (Paramyxoviridae family, exemplified by measles virus), Ebola virus and Marburg virus (Filoviridae family). In one aspect, at least one of said agents decreases the level and/or the activity of a sphingosine kinase (SK). Specific Inhibitors of SK include DMS, SKI-II, and ABC294640 (page 11/52, lines 7-10 and 16-26; page 12/52, lines 1 and 10-12; page 13/52, Table 1 and line 6). A pharmaceutical composition comprises at least one active compound or agent in a pharmaceutically-acceptable solvent (aqueous or non-aqueous). The solution can optionally be encapsulated in hard gelatin capsules or soft elastic gelatin capsules. The solution can optionally be granulated with a pharmaceutically-acceptable granulating agent. Local injections of mice with a single dose of DMS (0.1 mg/kg) or SKI-II (0.012 mg/kg) increased Kouznetsova et al. (Emerging Microbes & Infections, 3:1, 1-7, 2014) disclosed twenty-three active compounds that block Ebola VLP entry into HeLa cells: 
    PNG
    media_image1.png
    200
    396
    media_image1.png
    Greyscale
. Azithromycin and Clarithromycin are macrolide antibiotics that block bacterial protein synthesis. All of the compounds were dissolved as a 10 mM stock solution in dimethyl sulfoxide (DMSO) and diluted in DMSO at a 1:3 dilution to generate six concentrations (page 4, Table 2; page 6, right col., para. 2; page 2, left col., para. 1). Veljkovic et al. (F1000Research 4:34, p. 1-12, February 2, 2015) disclosed in silico screening of molecular libraries for drug candidates. This approach, which uses the average quasi valence number (AQVN) and the electron-ion interaction potential (EIIP), parameters determining long-range interaction between biological molecules, might hold a key to overcoming some of obstacles in experimental screening by significantly reducing the number of compounds which should be in vitro and in vivo tested. Table 5 shows antibiotics selected as candidate drugs for Ebola virus disease (EVD):

    PNG
    media_image2.png
    50
    361
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    50
    361
    media_image2.png
    Greyscale
. Ebola virus infection selected by in vitro screening of 3828 FDA approved drugs, show that 79% of these compounds are placed within AQVN and EIIP region (2.3 – 2.7) and (0.0829 – 0.0954 Ry), respectively (“Ebola Virus Infection Inhibitors Space”, EVIIS). Five of six antibiotics with experimentally proved activity against Ebola virus infection (azithromycin, erythromycin, spiramycin, dirithromycin, clarithromycin) are macrolides (page 3 of 12, left col., para. 3; page 8 of 12, Table 5; page 4 of 12, left col., para. 1; page 6 of 12, right col., para. 3). However, the references did not teach or suggest the limitation “the effective amounts (or synergistic amount) are sufficient (or is effective) to measurably inhibit replication or decrease the load of the Ebola virus”, required by claims 1 and 22, and demonstrated in Example 1, Table: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(MOI= multiplicity
90 of 15 µM for Ebola viral entry disclosed by the reference above and the 2.5 µM to 10 µM ABC294640 was not measured in the assay of RNA virus entry disclosed by the reference above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623